                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHERRY LYNN VOLPICELLA                                   : CIVIL ACTION
                                                         :
               v.                                        : NO. 18-3525
                                                         :
ANDREW M. SAUL, 1                                        :

                                                    ORDER

        AND NOW, this 12th day of November, 2019, upon careful and independent consideration

of Plaintiff’s Brief and Statement of Issues in Support of Request for Review, Defendant’s Response

thereto, as well as the record therein, and after review of the Report and Recommendation of United

States Magistrate Judge David R. Strawbridge, and after no objections being filed, it is hereby

ORDERED as follows:

        1. The Report and Recommendation is APPROVED and ADOPTED;

        2. Plaintiff’s Request for Review of the decision of the Commissioner of the Social Security

             Administration is GRANTED;

        3. The final decision of the Commissioner denying disability benefits to Plaintiff is

             VACATED;

        4. This case is REMANDED in accordance with the fourth sentence of 42 U.S.C. Section

             405(g) to the Commissioner of the Social Security Administration for proceedings

             consistent with the Report and Recommendation; and

        5. The Clerk of Court shall mark this case CLOSED.

                                                              BY THE COURT:


                                                              /s/ Jeffrey L. Schmehl
                                                              Jeffrey L. Schmehl, J.

1
  Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d)(1)
of the Federal Rules of Civil Procedure, therefore, he should be substituted for Nancy A. Berryhill as Defendant in
this suit.
